CLAY, Commissioner.
This is an appeal from a judgment in an automobile accident case on the ground the damages recovered by appellees were excessive. The case was tried by the circuit judge without a jury and he awarded one appellee $2,000 for pain and suffering and the other $250.
We have considered appellees’ argument that the appeal should be dismissed on a jurisdictional ground, but in the light of our recent opinion of Creech v. Jackson, Ky., 375 S.W.2d 679, this position is not well taken.
Appellees’ injuries were principally bruises, contusions and cuts. It is unnecessary to detail the evidence of injuries, medical treatment, and alleged pain suffered by these two parties. While the awards were liberal, they do not strike us as resulting from passion and prejudice on the part of the circuit judge.
*227We have examined Berio v. Talley, Ky., 269 S.W.2d 185, in which the nature of the injuries and the amounts awarded were somewhat comparable. One of the awards in that case was so clearly disproportionate to the injury that passion and prejudice were evident. In addition, the value of the dollar has decreased since the date of that decision. We think these sufficient distinguishing characteristics, and the Berio case is not controlling here.
The judgment is affirmed.